Citation Nr: 1009861	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-09 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether the appellant meets the criteria for basic 
eligibility for death benefits administered by the Department 
of Veterans Affairs.  


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from February 1942 to 
November 1945.  He died in December 2006.  The appellant is 
the Veteran's daughter.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision in October 2006 of Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In August 2009, the appellant testified at a hearing before 
the Board at the RO; the undersigned Acting Veterans Law 
Judge presided.  


FINDINGS OF FACT

1.  The Veteran died in October 1996.  

2.  The Appellant, the Veteran's adult married daughter, is 
not a proper claimant under the statutory and regulatory 
provisions pertaining to VA death benefits.  


CONCLUSION OF LAW

The Appellant is not legally entitled to death benefits 
administered by VA.  38 U.S.C.A. §§ 101(4)(A), 1310, 1318, 
1521, 1542 (West 2002 & Supp. 2009); 38 C.F.R. § 3.57 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

The statutory and regulatory provisions, pertaining to VA's 
duty to notify and to assist, do not apply to a claim if 
resolution of the claim is based on statutory interpretation 
and the facts are not in dispute.  Recognition is given the 
fact that the appellant is pro se in this matter, and that 
she has not displayed a full understanding of the basis of 
the denial of her claim.  The Board is sympathetic.  However, 
as the analysis will show, the outcome of this appeal turns 
on the fact that the appellant was married at the time of the 
Veteran's death and remains married to this day; and, 
therefore, she is not entitled to the benefits sought as a 
matter of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

Analysis

The appellant, the Veteran's daughter, has not provided her 
date of birth.  However, she testified at her Board hearing 
that she was over the age of 23 at the time of the Veteran's 
death in October 1996.  

At the time of his death, the Veteran was rated permanently 
totally disabled due to non-service-connected disability, 
which had been in effect since 1992.  Service connection had 
not been established for any disability during his lifetime.  
On his application for VA disability pension benefits in 
November 1992, the Veteran indicated that he was divorced and 
had no unmarried children.  

The appellant testified at her hearing that she was married 
and had four children.  One of her four children was present 
during the hearing.  The appellant argued, in effect, that 
before reaching the age of 18 she was permanently incapable 
of self-support.  The appellant stated that she did not work 
until she was 22.  She previously indicated that she had 
worked as a preacher.  At her hearing, the appellant 
testified that, as a child, she had nosebleeds.  She also 
described incidents where she would "go out," when her body 
would "freeze up."  

Death benefits administered by VA include Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1310 and § 1318, 
accrued benefits under 38 U.S.C.A. § 1521, and death pension 
under 38 U.S.C.A. § 1542.  The Board notes that the RO 
previously denied the appellant's claim for accrued benefits 
in May 1998.  

Under each statute, only a child of a Veteran is entitled to 
the benefit.  Therefore, the appellant must show that she is 
the Veteran's child.  

For the purpose of VA death benefits, the term "child" is 
defined by statute and regulation as:

An unmarried person, who is a legitimate child and (1)who was 
a member of the Veteran's household at the time of the 
Veteran's death and who was under the age of 18 years; or (2) 
who, before reaching the age of 18 years, became permanently 
incapable of self-support; or (3) who, after reaching the age 
of 18 years and until completion of education or training 
(but not after reaching the age of 23 years) was pursuing a 
course of instruction at an educational institution approved 
by the Department of Veterans Affairs.  38 U.S.C.A. § 
101(4)(A); 38 C.F.R. § §3.57, 3.356 (2009) [Emphasis added].  

First, and foremost, the fact that the appellant is presently 
married, and has been married for many years prior to the 
death of the Veteran, precludes her from being considered a 
child for purposes of receiving VA benefits.  Thus, as the 
first required element for being considered a "child" for 
VA death benefits has not been shown, her appeal is 
inherently flawed and must fail.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (where the law is dispositive, the claim must 
be denied due to an absence of legal entitlement).

However, delving further, the Board notes that the appellant 
was well over the age of 23 years at the time of the 
Veteran's death, that the Veteran resided in a nursing home 
at the time of his death, and that the appellant was not a 
member of his household at that time.  The appellant does not 
contend otherwise.  Finally, because she has indicated that 
she has worked as a preacher and maintained a home and 
family, the record shows that the appellant was not 
permanently incapable of self-support prior to reaching 18 
years of age.  Despite her reported medical problems, she has 
provided no evidence to the contrary.  Indeed, even if such 
evidence was of record, the fact remains that the appellant's 
married status would preclude her from being eligible to 
receive VA death benefits.

As the appellant does not meet the statutory and regulatory 
definition of "child" for the purpose of VA death benefits, 
she is not legally entitled to death benefits administered by 
VA as a matter of law.  


ORDER

The appellant is not eligible for death benefits administered 
by the Department of Veterans Affairs, and the appeal is 
denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


